Case 7:21-cv-00171-MFU-PMS Document 23 Filed 05/28/21 Page 1 of 2 Pageid#: 56




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 MICHAEL DUCHELLE GREEN,                         )   CASE NO. 7:21CV00171
                                                 )
                Plaintiff,                       )
 v.                                              )   MEMORANDUM OPINION
                                                 )
 MR. JOSHUA SALMON,                              )   By: Michael F. Urbanski
                                                 )   Chief United States District Judge
                Defendant.                       )

        Plaintiff Michael Duchelle Green, a Virginia inmate proceeding pro se, has filed this civil

 rights action, pursuant to 42 U.S.C. § 1983, against the administrator of the Blue Ridge Regional

 Jail Authority (“BRRJA”). After review of Green’s submissions, I conclude that his complaint

 must be summarily dismissed.

        Green’s allegations in the Complaint are sparse: “Mr. Chaous Ragsdale works for [BRRJA]

 so this makes Mr. Salmon [as BRRJA administrator] li[a]ble for these actions that have taken

 place.” Compl. 2, ECF No. 1. Green states that he has filed a criminal complaint that is under

 investigation by the “Halifax P.D,” but does not state what actions or whose actions are being

 investigated. As relief in this action, Green seeks monetary damages. In later submissions, Green

 indicates that on February 10, 2021, while Green was confined at the Halifax Adult Detention

 Center in Halifax, Virginia, Ragsdale assaulted him after he complained about how the facility

 was handling concerns regarding COVID-19. Green states that as he neared his cell, he “was hit

 from behind in the left shoulder and neck area” by Ragsdale, causing “pain in [his] back, shoulder,

 and neck areas.” Add’l Evid. 1, ECF No. 5. Ragsdale allegedly continued to threaten Green, but

 other officers restrained him.

        The court is required to dismiss any action or claim filed by a prisoner proceeding in forma

 pauperis if it determines the action or claim is frivolous, malicious, or fails to state a claim on
Case 7:21-cv-00171-MFU-PMS Document 23 Filed 05/28/21 Page 2 of 2 Pageid#: 57




 which relief may be granted. 28 U.S.C. § 1915A(b)(1). To state a cause of action under § 1983,

 a plaintiff must establish that he has been deprived of rights guaranteed by the Constitution or laws

 of the United States and that this deprivation resulted from conduct committed by a person acting

 under color of state law. West v. Atkins, 487 U.S. 42 (1988). Green’s Complaint fails to make

 the required showings.

         Green does not claim that Salmon used excessive force against Green or that Salmon knew

 of, but ignored prior incidents when Ragsdale had used excessive force against Green or other

 inmates. Rather, Green seeks to impose liability on Salmon merely based on her supervisory role

 at BRRJA. Such claims of automatic liability against a supervisory official are not actionable

 under § 1983. “[L]iability will only lie where it is affirmatively shown that the official charged

 acted personally in the deprivation of the plaintiff[‘s] rights [because t]he doctrine of respondeat

 superior has no application” under § 1983. Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)

 (citations omitted). Because Green does not allege facts indicating that Salmon acted personally

 in any way that deprived him of constitutionally protected rights, he states no § 1983 claim against

 this defendant. 1 Therefore, the court will summarily dismiss this action without prejudice,

 pursuant to § 1915A(b)(1). An appropriate order will enter herewith.

         The Clerk is directed to send copies of this memorandum opinion and accompanying order

 to plaintiff.

         ENTER: This 27th day of May, 2021.                             Michael F. Urbanski
                                                                        Chief U.S. District Judge
                                                                        2021.05.27 23:03:56
                                                                        -04'00'
                                               _________________________________
                                               Chief United States District Judge

         1
           The court notes that in Green’s other civil rights action, Case No. 7:21CV00151, he
 names Officer Ragsdale as a defendant, and the court has directed the clerk to attempt service of
 process on the defendants.


                                                  2
